Citation Nr: 9911244	
Decision Date: 04/27/99    Archive Date: 05/06/99

DOCKET NO.  96-31 776	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent 
prior to July 21, 1997, for chronic mechanical low back pains 
with degenerative changes.

2.  Entitlement to an evaluation in excess of 20 percent as 
of July 21, 1997, for chronic mechanical low back pains with 
degenerative changes. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Associate Counsel



INTRODUCTION

The veteran served on active duty from February 1975 to April 
1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1995 rating decision of the 
Department of Veterans' Affairs (VA) Regional Office in 
Indianapolis, Indiana (RO) which increased the evaluation 
assigned the veteran's back disability from 0 to 10 percent, 
effective October 3, 1994.  In April 1998, the RO increased 
the evaluation assigned to 20 percent, effective July 21, 
1997.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  Prior to July 21, 1997, the veteran had lumbosacral 
strain with no more than characteristic pain on motion, and 
no more than slight limitation of motion.

3.  As of July 21, 1997, the veteran's back symptomatology, 
which includes limitation of forward flexion and pain, causes 
no more than moderate, recurring attacks of intervertebral 
disc syndrome, and no more than moderate limitation of 
motion.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
prior to July 21, 1997, for chronic mechanical low back pains 
with degenerative changes have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321, 4.1-4.14, 
4.40-4.46, 4.56, 4.71a, Diagnostic Codes 5292, 5295 (1998).

2.  The criteria for an evaluation in excess of 20 percent as 
of July 21, 1997, for chronic mechanical low back pains with 
degenerative changes have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991), 38 C.F.R. §§ 3.321, 4.1-4.14, 4.40-4.46, 
4.59, 4.71a, Diagnostic Codes 5292, 5293 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that the evaluations assigned since 
March 1995 for chronic mechanical low back pains with 
degenerative changes do not adequately reflect the severity 
of his back symptomatology.  He asserts that the evaluations 
should be increased based on the fact that his disability 
caused him to change jobs.  The veteran's representative 
contends that an evaluation in excess of 20 percent is 
warranted under 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(1998). 

Preliminarily, the Board finds that the veteran's claim is 
plausible and capable of substantiation and is therefore well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991).  A claim that a service-connected disability has 
become more severe is sufficient to establish a well-grounded 
claim for an increased rating.  See Caffrey v. Brown, 6 
Vet.App. 337, 381 (1994); Procelle v. Derwinski, 2 Vet.App. 
629, 632 (1992).  The Board also is satisfied that all 
relevant facts have been properly developed and that no 
further assistance to the veteran is required in order to 
comply with the duty to assist as required under 38 U.S.C.A. 
§ 5107(a).

Disability evaluations are determined by evaluating the 
extent to which the veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Ratings Disabilities (Rating Schedule).  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

In addition to applying schedular criteria, under 38 C.F.R. 
§§ 4.40 and 4.45, the VA is required to consider whether an 
increased evaluation could be assigned on the basis of 
functional loss due to pain or weakness, to the extent that 
any such symptoms are supported by adequate pathology.  See 
DeLuca v. Brown, 8 Vet.App. 202, 204-06 (1995). 

I.  Evaluation in excess of 10 percent prior to July 21, 1997

By rating decision dated March 1995, the RO increased the 
evaluation assigned the veteran's back disability to 10 
percent effective October 3, 1994, pursuant to Diagnostic 
Code 5295, and characterized the disability as lumbosacral 
strain.  In March 1995, the veteran appealed this decision.  
Under Diagnostic Code 5295, a 10 percent evaluation is 
assigned for lumbosacral strain with characteristic pain on 
motion.  A 20 percent evaluation requires lumbosacral strain 
with muscle spasm on extreme forward bending, loss of lateral 
spine motion, unilateral, in standing position.

The medical records show that the veteran's disability 
picture prior to July 21, 1997, corresponds to a 10 percent 
evaluation under Diagnostic Code 5295.  VA outpatient 
treatment records dated in 1996 confirm the veteran's 
complaints of pain.  However, although the veteran had 
moderate spasm in the lumbar area on VA examination in 
November 1994, no muscle spasm was noted on VA examination in 
February 1996, or during VA outpatient treatment visits 
between March and June 1996.  In addition, on VA examination 
in February 1996, he had no loss of lateral spine motion.  
Inasmuch as the veteran has characteristic pain on motion, 
but no muscle spasm or loss of lateral spine motion, a 10 
percent evaluation under Diagnostic Code 5295 is appropriate.

The Board has also considered the applicability of Diagnostic 
Codes 5293 and 5292.  However, the evidence does not show 
that the veteran had moderate, recurring attacks of 
intervertebral disc syndrome, which are required for a 20 
percent evaluation under Diagnostic Code 5293, or moderate 
limitation of motion, which is required for a 20 percent 
evaluation under Diagnostic Code 5292.  On VA examination in 
February 1996, the veteran's loss of range of motion of the 
low back was not indicated to be more than slight and no pain 
of movement was noted.  Outpatient treatment records, dated 
in 1996, reflect that the veteran rarely sought treatment for 
his back.  Therefore, even with consideration of functional 
loss due to pain or weakness, to the extent that any such 
symptoms are supported by adequate pathology, a preponderance 
of the evidence is against a schedular evaluation greater 
than 10 percent prior to July 21, 1997.  See DeLuca v. Brown, 
8 Vet. App. 202, 204-06 (1995).

II.  Evaluation in excess of 20 percent as of July 21, 1997

In April 1998, the RO increased the evaluation assigned the 
veteran's back disability to 20 percent, effective July 21, 
1997, under Diagnostic Code 5293.  This code provides that a 
60 percent evaluation is warranted when there is pronounced 
intervertebral disc syndrome (IDS) with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased disc, 
little intermittent relief.  A 40 percent evaluation is 
assigned when there are severe recurring attacks of IDS with 
intermittent relief.  A 20 percent evaluation is assigned 
when there are moderate recurring attacks of IDS.

The medical records show that the veteran's disability 
picture as of July 21, 1997, corresponds to a 20 percent 
evaluation under Diagnostic Code 5293.  A VA examiner in July 
21, 1997, noted that the veteran had limitation of forward 
flexion and pain, but no postural abnormalities, 
osteoarthritic changes, abnormal mobility, or spasm, and 
normal strength.  The veteran's limitation of motion and pain 
have not been described by a physician as severe, and 
according to outpatient treatment records, they have not 
necessitated more than occasional visits to a physician.  
Since there is no evidence of severe, recurring attacks with 
intermittent relief, an evaluation in excess of 20 percent is 
not warranted.

In VAOPGCPREC 36-97 (December 12, 1997), the VA General 
Counsel held that: (1) Diagnostic Code 5293 involves loss of 
range of motion and, therefore, 38 C.F.R. §§ 4.40 and 4.45 
must be considered when a disability is evaluated under this 
code; (2) When a veteran receives less than the maximum 
evaluation under Diagnostic Code 5293 based upon 
symptomatology which includes limitation of motion, 
consideration must be given to the extent of the disability 
under 38 C.F.R. §§ 4.40 and 4.45, even though the rating 
corresponds to the maximum rating under another diagnostic 
code pertaining to limitation of motion.

The 20 percent evaluation assigned under Diagnostic Code 5293 
takes into account the functional limitation due to pain, in 
particular the veteran's limited back motion due to pain.  
See VAOPGCPREC 36-97.  Other factors listed in 38 C.F.R. 
§ 4.45, such as more movement than normal, weakened movement, 
excess fatigability, incoordination, impaired ability to 
execute skilled movements smoothly, swelling, deformity, or 
atrophy of disuse such that would warrant a rating in excess 
of that currently assigned have not been demonstrated.  In 
fact, in July 1997, a VA examiner noted no weakened movement, 
excess fatigability or incoordination.

The Board has also considered the applicability of Diagnostic 
Codes 5295 and 5292.  However, the evidence does not show 
that the veteran has severe lumbosacral strain with listing 
of whole spine to opposite side, a positive Goldthwait's 
sign, marked limitation of forward bending in a standing 
position, loss of lateral motion with osteoarthritic changes, 
or narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5295.  Likewise, the evidence does 
not show more than moderate limitation of motion of the 
spine, which is required under Diagnostic Code 5292.  During 
the July 1997 VA examination, the veteran had forward flexion 
to 80 degrees and backward extension to 30 degrees.  In light 
of the foregoing, a preponderance of the evidence is against 
a schedular evaluation greater than 20 percent under either 
of these diagnostic codes.



ORDER

An evaluation in excess of 10 percent prior to July 21, 1997, 
for chronic mechanical low back pains with degenerative 
changes is denied.

An evaluation in excess of 20 percent as of July 21, 1997, 
for chronic mechanical low back pains with degenerative 
changes, is denied.


REMAND

The Board notes that in a May 1996 notice of disagreement, 
the veteran indicated that his back disability has affected 
his job and caused him to miss work, thereby raising the 
issue of entitlement to an extraschedular evaluation under 
the provisions of 38 C.F.R. § 3.321(b)(1) (1998).  Under this 
regulation, in exceptional cases where the evaluation 
provided by the rating schedule is found to be inadequate, an 
extraschedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability may be approved.  For such an evaluation 
to be appropriate, the case must present an exceptional or 
unusual disability picture, with such related factors as 
marked interference with employment or frequent periods of 
hospitalization, so as to render the application of the 
regular schedular standards impractical.  Id.

Based on the foregoing, the Board finds that further 
development of the record is required to determine whether an 
assignment of an extraschedular evaluation is appropriate.  
Accordingly, this case is REMANDED to the RO for completion 
of the following actions:

1.  The veteran should be afforded the 
opportunity to furnish employment records 
and other evidence to support his claim 
that his back disability affects his 
employment.  See Spurgeon v. Brown, 10 
Vet.App. 194, 197 (1997).

2.  Thereafter, the RO should review the 
file and make a determination as to 
whether the veteran's claim should be 
submitted for an extraschedular 
evaluation in accordance with the 
provisions of 38 C.F.R. § 3.121(b)(1).  
If the benefit sought on appeal remains 
denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the appropriate opportunity to 
respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if appropriate.  The purpose 
of this REMAND is to accord the veteran due process of law.  
The Board does not intimate any opinion, either factual or 
legal, as to the ultimate disposition warranted in this case.  
No action is required of the veteran until he is notified by 
the RO.



		
	MILO H. HAWLEY
	Acting Member, Board of Veterans' Appeals

 

